UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2013. Or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to . Commission file number 000-54044 USA Synthetic Fuel Corporation (Exact name of registrant as specified in its charter) Delaware 13-3995258 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 312 Walnut Street, Suite 1600, Cincinnati, Ohio 45202 (Address of Principal Executive Offices, Including Zip Code) (513) 762-7870 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), Yes x No o and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x There were 80,782,390shares of the Registrant’s Common Stock issued and outstanding on November 12, 2013. USA Synthetic Fuel Corporation Index to Form 10-Q Part I. Financial Information Item 1 Financial Statements and notes (unaudited) 3 Condensed Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012 4 Condensed Consolidated Statements of Operations for the three months and nine months ended September 30, 2013 and September 30, 2012, and Inception to Date 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2013 and September 30, 2012, and Inception to Date 6 Condensed Notes to Consolidated Financial Statements 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 21 Item 4 Controls and Procedures 21 Part II. Other Information Item 1A Risk Factors 22 Item 6 Exhibits 22 SIGNATURES 23 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with the instructions to the Quarterly Report on Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission and, therefore, do not include all information and footnotes necessary for a complete presentation of our financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. These interim unaudited consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements in our Annual Report on Form 10-K/A for the period ended December 31, 2012.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. 3 USA SYNTHETIC FUEL CORPORATION (A Development Stage Company) Condensed Consolidated Balance Sheets (Unaudited) September 30, 2013 December 31, 2012 (Restated) Assets Current Assets Cash and Cash Equivalents $ $ Prepaid Expenses Prepaid Interest - Total Current Assets Property, Plant & Equipment Lima Energy Project Furniture & Fixtures, net Total Property, Plant & Equipment Other Assets Restricted Cash Escrowed Cash BOE Energy Total Other Assets Total Assets $ $ Liabilities and Stockholders' (Deficit) Equity Current Liabilities Accounts Payable $ $ Advances from Related Parties Accrued Expenses Accrued Taxes - Payroll Liabilities Land Purchase Liability Total Current Liabilities Long Term Liabilities Land Purchase Liability Stock Warrant Liability Notes Payable, net of debt discount of $5,312,701 and $5,367,601, at September 30, 2013 and December 31, 2012, respectively Total Long Term Liabilities Total Liabilities Stockholders'(Deficit) Equity Preferred stock, $0.0001 par value, 9,925,153 shares authorized, none issued or outstanding - - Series A super voting preferred stock, $0.0001 par value, 2 shares authorized, none issued or outstanding - - Series B preferred stock, $0.0001 par value, 74,845 shares authorized, none issued or outstanding - - Common stock, $0.0001 par value, 300,000,000 shares authorized, 80,682,390 shares issued and outstanding at September 30, 2013 and December 31, 2012 Additional paid-in capital Deficit accumulated during the development stage ) ) ) Non-controlling interest 1 1 Total Stockholders'(Deficit)Equity ) Total Liabilities and Stockholders' (Deficit) Equity $ $ The accompanying notes are an integral part of these consolidated financial statements 4 USA SYNTHETIC FUEL CORPORATION (A Development Stage Company) Condensed Consolidated Statements of Operations (Unaudited) Cumulative Total Three Three Nine Nine November 30, Months Ended Months Ended Months Ended Months Ended 2009 (Inception) to September 30, September 30, September 30, September 30, September 30, (Restated) (Restated) (Restated) Cost and expenses General and Administrative Expenses $ Impairment Expense - (Loss) from operations before other Income (expense) and income taxes ) Other Income (Expense) Interest Income Derivative Gain/(Loss) ) - ) Interest Expense ) Total Other Income (Expense) (Loss) before income taxes ) Provision for income taxes - Net Income (Loss) $ $ ) $ ) $ ) $ ) Net Loss per Common Share - Basic $ $ ) $ ) $ ) Net Loss per Common Share - Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements 5 USA SYNTHETIC FUEL CORPORATION (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) Cumulative Total Nine Nine November 30, Months Ended Months Ended 2009 (Inception) to September 30, 2013 September 30, September 30, (Restated) (Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ ) $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities; Employee stock compensation - - Depreciation expense - Note payable redemption fee - Debt discount amortization Stock issued for services - - Stock issued for accrued interest - - Stockholder contribution - - Impairment expense - - Derivative loss - Changes in operating assets and liabilities: Accounts receivable - - - Prepaid expenses ) ) ) Prepaid interest ) - Accounts payable ) Accrued expenses Accrued taxes - Payroll liabilities - Accrued interest - - Net cash provided in operating activities ) ) ) CASH USED IN INVESTING ACTIVITIES Lima Project Site Work ) ) ) Lima Project - Land - - ) Furniture and Fixtures ) - ) BOE Asset - - ) Escrowed Cash ) ) Restricted cash ) ) Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock - Advances from related parties - Proceeds from note payable, long term Loan fees, long term debt - ) ) Note payable, short term: - - Proceeds - Payments - ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the period - Cash and cash equivalents at end of period $ $ $ The accompanying notes are an integral part of these consolidated financial statements 6 USA SYNTHETIC FUEL CORPORATION (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) (Continued) Cumulative Total Nine Nine November 30, Months Ended Months Ended 2009 (Inception) to September 30, September 30, September 30, (Restated) (Restated) SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ $ $ Income taxes paid - - - NON CASH INVESTING AND FINANCING ACTIVITIES Lima Project - Land Liability - - Lima Project - Land - - ) Stock issued for debt and accrued interest - Accrued interest - - ) Note payable, Lima - - ) Advances from related parties - - ) Payroll liabilities - ) ) Notes payable - ) Common stock - - 66 Paid-in capital - - Other asset - - (1
